Title: From Thomas Jefferson to William Branch Giles, 26 February 1808
From: Jefferson, Thomas
To: Giles, William Branch


                  
                     Dear Sir 
                     
                     Washington Feb. 26. 08.
                  
                  The inclosed letter from mr Pinckney being private, cannot be communicated to Congress for that reason, as well as for others. I send it for your perusal, in confidence, because, mr Pinckney’s nomination being under consideration, I wish his real character & way of thinking to be known from facts, instead of surmises. I send it to yourself particularly because I know you will make a just use of it as to his character with others, and a discreet one as to myself, knowing as you do the invidious sensations produced in others by any known discrimination of confidants. be so good as to return it to me at your convenience. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               